Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of species I (claims 1-16) in the reply filed on 08/16/2021 is acknowledged.
Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/16/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8 and 10 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Grohnfeldt, Claas et al., “A CONDITIONAL GENERATIVE ADVERSARIAL NETWORK TO FUSE SAR AND MULTISPECTRAL OPTICAL DATA FOR CLOUD REMOVAL FROM SENTINEL-2 IMAGES”, Publication of IGARSS 2018- 2018 IEEE International Geoscience and Remote Sensing Symposium. July 22, 2018, pp. 1726-1729.
As to claim 1, Grohnfeldt discloses a system, comprising 

storage comprising instructions executable by the one or more processors [processing for both SAR-Opt-cGAN and Opt-GAN networks was done on NVIDIA TitanX GPUs. NVIDIA TitanX GPUs includes one or more processors and storage stores software instructions executable by the one or more processors (section 3.2)] to: 
obtain image data comprising an image with unoccluded features [uncorrupted MS (multi-spectral) RGB images of SENI-2 dataset is used, then later synthesized cloud and haze-corrupted input data (mask) is added (section 3.1 and Fig. 2, ground truth (section 3.1)], 
apply a mask to the unoccluded features in the image to form partial observation training data comprising a masked region that obscures at least a portion of the unoccluded features [synthesized cloud and haze-corrupted input data (mask) is added to the uncorrupted MS (multi-spectral) RGB images of SENI-2 dataset (ground truth images) using Perlin noise (section 3.1)], and 
train a machine learning model comprising a generator and a discriminator at least in part by generating image data for the masked region and comparing the image data generated for the masked region to the image with unoccluded features (Abstract, section 1, Fig. 1, section 2.1).
As to claim 2, Grohnfeldt further discloses wherein the instructions are further executable to receive image data acquired via an imaging technique that penetrates clouds [microwaves, as transmitted and received by radar instruments, can penetrate clouds. we propose the first cGAN architecture that is designed to fuse SAR (imaging technique that penetrates clouds) and optical MS image data in order to predict cloud and haze-free MS images from cloud corrupted MS measurements (section 1)] and train the machine learning model by generating image data for the masked region based upon the image data acquired via the imaging technique that penetrates clouds (Abstract, section 1, Fig. 1, section 2.1). 

As to claim 5, Grohnfeldt further discloses wherein the instructions are executable to use the machine learning model to generate image data for an occluded feature in deployment- phase image data [a trained GAN (machine learning model) predict cloud and haze-free MS images from cloud-corrupted (occluded) MS measurements during test phase (deployment phase) (section 1, Fig. 2, SAR-Opt-cGAN output image based on input: Sentinel-1 & Sentinel-2).
As to claim 6, Grohnfeldt further discloses wherein the mask simulates an occluding feature in deployment-phase image data [we synthesized cloud and haze-corrupted input data by adding Perlin noise Mask) to Sentinel-2 MS image (i.e., the synthetic cloud and haze-corrupted input data (mask) simulates the clouds (occluding feature) in the Sentinel-2 MS image corrupted by haze or cloud used in testing phase of the trained GAN (deployment phase) (section 3.1)].
As to claim 7, Grohnfeldt further discloses wherein the image data comprises one or more of visible satellite image data and multispectral satellite image data [optical multi-spectral (MS) image data (Abstract, section 2.2)].
As to claim 8, Grohnfeldt further discloses wherein the machine learning model comprises a generative adversarial network (GAN) (Abstract, section 2.1).
As to claim 10, Grohnfeldt further discloses wherein the image data comprises an image with features occluded by clouds [Satellite optical multi-spectral (MS) imagery contain rich spectral information (features) and are readily interpretable by the human eye. MS images are corrupted (occluded) by clouds because MS sensors cannot penetrate clouds (section 1, Fig. 2, sentinel-2 input image (corrupted by haze or clouds))]. 
Claim(s) 11-13 and 16 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Enomoto, Kenji et al., “Filmy Cloud Removal on Satellite Imagery with Multispectral Conditional Generative Adversarial Nets”, Repository of arXiv: 1710.04835, October 13,2017, pp 48-56. 
As to claim 11, Enomoto discloses A method comprising: 
receiving training data comprising satellite optical images and radar image data for a geographical area, the satellite images comprising occluded image data due to clouds in the image data and also comprising unoccluded image data [In this paper, we propose a method for cloud removal from visible light RGB satellite images by extending the conditional Generative Adversarial Networks (cGANs) from RGB images to multispectral images. Satellite images have been widely utilized for various purposes, such as natural environment monitoring (pollution, forest or rivers) (Geographical area). However, the obscurity caused by clouds makes it unstable to monitor the situation on the ground with the visible light camera. Images captured by a longer wavelength are introduced to reduce the effects of clouds. Synthetic Aperture Radar (SAR) (radar image data) is such an example that improves visibility even the clouds exist.  This is achieved by extending the input channels of cGANs to be compatible with multispectral images. The networks are trained to output images that are close to the ground truth (Abstract, Fig. 1). Both cloud obscured images (occluded image data due to clouds) and cloud-free images(unoccluded image data)  are indispensable to train the networks for cloud removal, as they form the training and ground truth data respectively (section 3.1);
applying a mask to the unoccluded image data to form partial observation training data comprising a masked region to simulate clouds blocking the unoccluded image data that is masked [Therefore, we create the dataset for learning by synthesizing the simulated cloud (mask) on the cloudless or cloud-free ground truth images (unoccluded image data). In this work, the clouds are simulated by Perlin noise firstly (generate a mask). Then the simulated clouds (mask) are combined with (applied to) the RGB images by alpha blending to generate obscured images. Fig. 2 shows an example of the image synthesis process. The RGB image (Fig. 2a) is overlaid by a Perlin noise simulated cloud (mask) (Fig. 2b) with the alpha blending method to synthesize the image (form partial observation training data) (Fig. 2c) (section 3.1, Fig. 2)]; and
training a machine learning model comprising a generator and a discriminator at least in part by generating image data for the masked region based upon corresponding image data acquired via an imaging technique that penetrates clouds, and comparing the image data generated for the masked region with the 
As to claim 12, Enomoto further discloses wherein the corresponding image data comprises one or more of SAR data, microwave data, and infrared data [In this paper, we propose Multispectral conditional Generative Adversarial Networks (McGANs) based on conditional Generative Adversarial Networks􀊢cGANs), for cloud removal from visible light RGB satellite images with multispectral images as inputs. See Fig. 1 for illustration. Compared with cGANs, the input channels of McGANs are expended for multispectral images. For the input of RGB images obscured by clouds and the registered NIR (near infrared) images, McGANs is trained to output the RGB images that are close to the ground truth (section 1). The proposed networks predict the obscured region from not only the RGB images but also images captured by longer wavelengths that can partly or completely penetrate the cloud. Our final purpose is to implement the networks that can merge SAR images captured by the cloud-penetrating microwave (section 2)].
As to claim 13, Enomoto further discloses wherein the machine learning model comprises a GAN (Abstract, Fig. 1 sections 1-3).
As to claim 16, Enomoto further discloses wherein the image data comprises one or more of multispectral image data and visible image data (Abstract, sections 1 and 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grohnfeldt, Claas et al., “A CONDITIONAL GENERATIVE ADVERSARIAL NETWORK TO FUSE SAR AND .
As to claim 4, Grohnfeldt discloses we use co-registered SAR (data acquired via imaging technique that penetrates clouds) instead of NIR data as auxiliary input information about the ground covered by clouds. Based on representative experiments, we demonstrate that additional long-wavelength SAR information and pixel-level data fusion yield superior dehazing results (section 1). The SAR data should be co-registered and concatenated with the MS (multi-spectral image) input (section 2.2). We carry out experiments on a subset of the SEN1-2 dataset, which consists of co-registered Sentinel-2 MS and Sentinel-1 SAR image patches of size 256 × 256 px with spatial sampling distance (spatial resolution) of 10m for all input data (section 3.1). However, Grohnfeldt does not disclose wherein the instructions are further executable to interpolate the image data acquired via the imaging technique that penetrates clouds to generate interpolated image data for training the machine learning model.
Yu discloses discloses that recent deep learning based approaches have shown promising results for the challenging task of inpainting (filling missing pixels of an image, often referred as image inpainting or completion) large missing regions in an image. We propose a new deep generative model-based approach, which can not only synthesize novel image structures but also explicitly utilize surrounding image features as references during network training to make better predictions (Abstract). An improved image inpainting network using GAN where the generative net implements a spatial attention mechanism (section 4).
One having ordinary skill in the art before the effective filing date of the claimed invention was made would have realized from laws of physics that the spatial resolution decreases as the wavelength 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Yu to modify the method of Grohnfeldt by inpainting (filling the missing pixels is interpolating) missing regions in the SAR image (image data acquired via the imaging technique that penetrates clouds) during network training in order to make better predictions (Abstract).
As to claim 9, Yu further discloses wherein the machine learning model comprises a generative adversarial network (GAN) (section 4).
10.	Claim 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto, Kenji et al., “Filmy Cloud Removal on Satellite Imagery with Multispectral Conditional Generative Adversarial Nets”, Repository of arXiv: 1710.04835, October 13, 2017, pp 48-56, as applied to claim 13 above and further in view Yu, Jiahui et al., “Generative Image Inpainting with Contextual Attention”, Repository of arXiv: 1801.07892v2, March 21, 2018, 15 pages.
	As to claim 14, Enomoto does not disclose wherein the GAN comprises an attention mechanism.
Yu discloses discloses that recent deep learning based approaches have shown promising results for the challenging task of inpainting (filling missing pixels of an image, often referred as image inpainting or completion) large missing regions in an image. We propose a new deep generative model-based approach, which can not only synthesize novel image structures but also explicitly utilize surrounding image features as references during network training to make better predictions (Abstract). An improved image inpainting network using GAN where the generative net implements a spatial attention mechanism (section 4).

As to claim 15, Enomoto discloses Synthetic Aperture Radar (SAR) (data acquired via imaging technique that penetrates clouds) is such an example that improves visibility even the clouds exist. On the other hand, the spatial resolution decreases as the wavelength increases (Abstract). In this work, images captured by the World View-2 earth observation satellite are used. Both visible light images and the NIR images possess the resolution of 20,000 × 20,000 with the spatial resolution of 0.5 [m/pixel] (section 3). Enomoto does not disclose further comprising interpolating the image data acquired via the imaging technique that penetrates clouds to generate interpolated image data for training the machine learning model.
Yu discloses discloses that recent deep learning based approaches have shown promising results for the challenging task of inpainting (filling missing pixels of an image, often referred as image inpainting or completion) large missing regions in an image. We propose a new deep generative model-based approach, which can not only synthesize novel image structures but also explicitly utilize surrounding image features as references during network training to make better predictions (Abstract). An improved image inpainting network using GAN where the generative net implements a spatial attention mechanism (section 4).
One having ordinary skill in the art before the effective filing date of the claimed invention was made would have realized that in the method of Enomoto, long-wavelength SAR images have lower spatial resolution than MS (multi-spectral) images. In order for both visible light images and the NIR images to possess the resolution of 20,000 × 20,000 with the spatial resolution of 0.5 [m/pixel] (see section 3) the SAR images spatial resolution should increase.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413.  The examiner can normally be reached on flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.